Appeal from an order of Family Court, Monroe County (Sirkin, J.), entered September 12, 2000, which granted visitation to respondent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Contrary to the contention of petitioner, Family Court properly determined his petitions without conducting a hearing. With respect to the petition seeking a change in *860custody and visitation, the court modified the existing visitation schedule, and petitioner “failed to make a sufficient evidentiary showing of a change in circumstances” to require a hearing on the issue whether the existing custody order should be modified (Matter of Reese v Jones, 279 AD2d 939, 940; see Matter of Darla N. v Christine N. [appeal No. 2], 289 AD2d 1012, 1012). With respect to the petition seeking to hold respondent in contempt for her alleged violation of the existing custody and visitation order, the court indicated that it was dismissing that petition because the prior order did not contain the requisite warnings. Petitioner failed to include the prior order in the record on appeal, and thus we are unable to review the propriety of the court’s dismissal of the contempt petition. Present — Hayes, J.P., Wisner, Hurlbutt, Burns and Lawton, JJ.